         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Magistrate No.: 19-MJ-100
                                              :
PETER BELER                                   :
                       Defendant.             :       Detention Hearing: November 12, 2019
                                              :


                 GOVERNMENT’S MEMORANDUM IN SUPPORT OF
               PRETRIAL DETENTION OF DEFENDANT PETER BELER


       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, submits this memorandum in support of its request that defendant Peter

Beler be detained pending the trial of this matter pursuant to 18 U.S.C. § 3142(f)(1)(A), because

the offense involved a crime of violence, pursuant to 18 U.S.C. § 3142(f)(1)(E) because this

offense involved minor victim, and because there is no condition or combination of conditions that

will reasonably assure the safety of any person and the community. The defendant has been

charged by Criminal Complaint in the District of Columbia with one count of Distribution and

Receipt of Child Pornography, in violation of Title 18 United States Code Section 2252(a)(2). An

analysis of the factors set forth in 18 U.S.C. § 3142 below leads to the conclusion that detention is

appropriate, especially given the applicable presumption of detention.

                                  FACTUAL BACKGROUND

In March 2019, an Undercover Employee (UCE) used a law enforcement tool to review a list of

Internet Protocol (“IP”) addresses that (1) had been recorded as sharing suspected child

pornography images or videos, identified by their unique SHA1 hash values, on a peer-to-peer

(“P2P”) file sharing network; and (2) were believed to resolve back to physical addresses located

                                                  1
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 2 of 12



in the District of Columbia based on a commercial geolocation program utilized by the law

enforcement tool. An IP address is unique to a particular computer during an online session and

makes it possible for data to be transferred directly between computers. The law enforcement tool

indicated that the IP address 216.15.18.105 (“Subject IP Address”) was used to share known child

pornography images and/or videos and that the computer using that IP address was physically

located in the District of Columbia. On March 5, 2019, a UCE used a P2P software client program

to connect directly to the Subject IP Address, which had multiple files being shared on the P2P file

sharing network. The UCE initiated downloads from the Subject IP Address and partially or

completely downloaded multiple files containing suspected child pornography stemming from the

Subject IP Address. Examples of the downloaded files are the following:


               a)      The file identified as “12152648770144b.jpg” contains an image file that

       depicts a nude infant lying on her back. An adult’s penis is seen near the girl’s genitals

       and what appears to be ejaculate is seen on the girl’s torso and genitals. This image is

       located in a subfile titled “Cum Babies”.

               b)      The file identified as “20050601082847r.jpg” contains an image file that

       depicts a nude adult woman lying on her back and holding a nude toddler girl over her face.

       The woman is licking the toddler’s genitals. This image is located in a subfile titled

       “Toddler PTHC extremely 0 – 10yo 2008”.

               c)      The file identified as “4yo_goddess05.jpg” contains an image file that

       depicts a toddler with an adult’s penis in her mouth. This image is located in a subfile titled

       “!!! NEW 616 babypics - mixed&sorted”.


        Law enforcement queried the America Registry for Internet Numbers (ARIN), which



                                                   2
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 3 of 12



manages the distribution of IP addresses for the United States, and determined that the Subject IP

Address is associated with RCN, an Internet Service Provider.

        On or about April 2, 2019, pursuant to an administrative subpoena, RCN revealed that on

the date and during the time of the downloads described above, the Subject IP Address was

assigned to subscriber Peter Beler (referred to hereinafter as BELER) for internet service provided

to the service address of XXX New Hampshire Ave NW Apt XXXX, Washington, DC 20037.

        On or about April 2, 2019, open source and law enforcement sensitive data base searches

indicated BELER resided at XXX New Hampshire Ave NW Apt XXXX, Washington, DC 20037

and appeared to be the sole resident of that apartment.

        On April 4, 2019, the General Manager for XXX New Hampshire Ave NW, Washington,

DC, confirmed that BELER was listed as a resident of Apartment XXXX at that address.

        On April 17, 2019, a search warrant issued by your honor was executed at XXX New

Hampshire Ave NW Apt XXXX, Washington, DC 20037. During the execution of the search

warrant, BELER opened the front door to his apartment. He was removed to the hallway of the

apartment building while law enforcement worked to clear the apartment. Law enforcement

cleared the apartment and, in doing so, established that BELER was the only person who had been

in the apartment at the time the search warrant was executed. After the apartment was cleared,

law enforcement observed that BELER currently had multiple electronic devices, including a

computer, hooked up to his television screen and was using his television screen as a monitor for

these devices, including the computer. The computer was running a torrent program and the file

names being downloaded and/or uploaded were clearly visible on the television screen to law

enforcement. Multiple file names visible on the screen were indicative of child pornography,

including files that included terms such as “pedo” in the file name and names of child pornography



                                                3
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 4 of 12



series known to law enforcement. After observing these file names, law enforcement did an initial

manual search of the computer. This search indicated that there were active torrent file uploads

and downloads. Moreover, an initial search of a desktop folder revealed more than 2000 files of

suspected child pornography depicting pre-pubescent children. An initial search of an associated

cloud account revealed thousands of additional images and videos of child pornography.

        After the apartment was cleared, but while the search was ongoing, BELER was brought

back into the apartment and seated in a bedroom with law enforcement. BELER was told at that

point that he was not under arrest and not required to speak to law enforcement. BELER identified

himself, acknowledged that he was the only person who lived in the apartment and stated that he

rarely leaves the apartment or receives visitors. BELER stated he did not wish to talk further. Later,

however, BELER chose to speak with law enforcement again, and stated that he has been using

bit torrent sites for years for non-pornographic movies. He stated that he obtained a VPN and began

to explore the dark web a few months ago. He indicated that everything in the apartment was

synchronized and run from the computer located in the bedroom. He acknowledged searching for

child pornography, and viewing child pornography of children as young as babies. He also

acknowledged using torrent sites and downloading child pornography, deleting some files while

keeping others, but he denied distributing child pornography. He provided information regarding

various electronic devices, including which of the eighteen (18) electronic devices recovered he

alleged did and did not have child pornography, which he referred to as “bad files” on them.

BELER was arrested on April 17, 2019 and charged by complaint with one count of Recepit and

Distribution of Child Pornography.

        Subsequent to Mr. Beler’s arrest, law enforcement began forensic review of the devices

recovered. Some were encrypted and/or password protected in a manner that the forensic examiner



                                                  4
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 5 of 12



was unable to gain entry. However, the examiner was able to gain entry into multiple devices and

located numerous additional videos, images, and bit torrents of apparent child pornography on

multiple devices, including in deleted file folders. Also located were anti-forensic programs, such

as CCleaner, which can be used to permanently delete file and windows registry entries from a

computer.

        A preliminary hearing was held on April 22, 2019 at which time the presiding Magistrate

Judge, your honor, found probable cause. The case was ultimately dismissed by your honor for a

Speeedy Trail Act violation. However, on November 6, 2019, the dismissal was vacated by Chief

Judge Beryl Howell, and the complaint was reinstated. On that same day an arrest warrant was

issued by the court for Mr. Beler’s arrest, and he was arrested on the morning of November 7,

2019 in a hotel in Arlington, VA, and made his initial appearance in this court that same day.

        At or around the time of the execution of the arrest warrant, law enforcement spoke to a

head of security at the hotel at which Mr. Beler was staying in Virginia. The security head informed

them that one of his hotel employees had recently come to him with concerns about Mr. Beler,

including that they may have seen child pornography in his room. Law enforcement subsequently

spoke to this employee and she said when she was delivering something to Mr. Beler hotel room,

she observed a paused t.v. screen showing a sadomasochistic scene featuring either a woman or a

girl. She said she could not be sure because the face was covered by a mask but the very petite

size of the body and breasts gave her pause. She said she was so uncomfortable with what she saw

that she notified the head of security and refused to back up to Mr. Beler’s room by herself.

        At the time law enforcement was executing the arrest warrant, they observed a

sophisticated electronic setup similar to that observed in his home residence at the time of the

execution of the initial search warrant in this case. That is to say, Mr. Beler appeared to have



                                                 5
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 6 of 12



multiple electronic devices chained or plugged into a central source and utilizing the television as

a monitor. After Mr. Beler was arrested, the hotel secured Mr. Beler’s room, law enforcement

ultimately obtained and executed a search and seizure warrant, seizing several electronic devices.

Forensic review of these devices is ongoing.



                             APPLICABLE LEGAL STANDARD

       The Bail Reform Act permits a judicial officer to hold an individual without bond

pending trial if the officer finds clear and convincing evidence that “no condition or combination

of conditions will reasonably assure the appearance of the person as required and the safety of

any other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C.

§ 3142(f)(1)(A), the judicial officer shall hold a hearing on the question of detention upon the

motion of the government in a case that involves a crime of violence.

       The crimes of Distribution of Child Pornography and Receipt of Child Pornography, in

violation of Title 18 United States Code Section 2252(a)(2) are each a crime of violence and

involving a minor victim, which under 18 U.S.C. § 3142(e)(2) & (3)(E) creates a rebuttable

presumption that the defendant constitutes a danger to the community, and that no pretrial

release condition or combination of conditions may be imposed to assure the safety of any other

person and the community. This presumption “operate[s] at a minimum to impose a burden of

production on the defendant to offer some credible evidence contrary to the statutory

presumption.” United States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985); United States v.

Portes, 786 F.2d 758, 764 (7th Cir. 1985) (observing that the presumptions in § 3142(e) “are

rebutted when the defendant meets a burden of production by coming forward with some

evidence that he will not flee or endanger the community if released”).



                                                 6
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 7 of 12



       In determining whether the defendant has overcome that presumption, the Court must

consider the following factors: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by the defendant’s release. See 18 U.S.C. § 3142(g). Even when the defendant has offered

evidence to rebut the presumption of dangerousness, the presumption remains a factor in the

court’s analysis of the § 3142(g) factors. See United States v. Dominguez, 783 F.2d 702, 707 (7th

Cir. 1983) (“Use of that word [rebutted] in this context is somewhat misleading because the

rebutted presumption is not erased. Instead it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in §

3142(g).”). As the Sixth Circuit has observed, “[t]he presumption [of dangerousness] remains as

a factor because it is not simply an evidentiary tool designed for the courts. Instead, the

presumption reflects Congress’s substantive judgment that particular classes of offenders should

ordinarily be detained prior to trial.” United States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010)

(“To rebut the presumption, therefore, a defendant should ‘present all the special features of his

case’ that take it outside ‘the congressional paradigm.’”).

                                            ANALYSIS

       For the reasons that follow, the government submits that that the defendant cannot rebut

the presumption that he shall remain detained, as there is no condition or combination of conditions

that will reasonably assure the safety of any other person and the community.

       A.      The Nature and Circumstances of the Offense Charged

       The defendant in this case is charged with distributing and receiving child pornography.

This is a violent offense, as defined by Congress in 18 U.S.C. §3156(a)(4)(C) that carries a



                                                  7
           Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 8 of 12



mandatory minimum term of imprisonment of five years for a violation. As many courts have

recognized, “[It is an] undeniable fact that real children are actually being abused and violated

when pornographic images are made. Without a market for such images, and without a strong

appetite for more and more images exhibited by [defendant] and similarly situated defendants,

there would be far fewer children who are injured and criminally assaulted in this way.” United

States v. Miller, 665 F.3d 114, 123 (5th Cir. 2011).

        The particular facts of this case are also disturbing. Defendant was not merely an

 average trafficker of child pornography; he did not simply distribute a small number of images

 to a single undercover agent. Rather, through a peer-to-peer software client program, Defendant

 distributed to an agent and made available to all online users numerous files depicting children

 as young as infants and toddlers being sexually abused and possessed thousands and thousands

 of child pornography files. At the time agents executed the initial search warrant on Defendant’s

 apartment, they observed the Defendant in the process of bulk distribution (and receipt) of these

 images:

       [Defendant’s] computer was running a torrent program and the file names being
       downloaded and/or uploaded were clearly visible on the television screen . . . .
       Multiple file names visible on the screen were indicative of child pornography,
       including files that included terms such as “pedo” in the file name and names of
       child pornography series known to law enforcement. After observing these file
       names, law enforcement did an initial manual search of the computer. This search
       indicated that there were active torrent file uploads and downloads. Moreover, an
       initial search of a desktop folder revealed more than 2000 files of suspected child
       pornography depicting pre-pubescent children. An initial search of an associated
       cloud account revealed thousands of additional images and videos of child
       pornography.

Complaint, Statement of Fact (Dkt. 1-1) at 2-3.

       This distribution was also not accidental or a one-time event. Rather, it involved a

sophisticated setup, wherein the defendant would link multiple electronic devices together


                                                  8
         Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 9 of 12



(including “RAIDing” hard drives), run all of the devices through a computer in his bedroom,

and utilize his t.v. screen as a monitor for multiple devices. He used more than one bittorrent

site, and took several steps to avoid detection, including deleting files, installing CCleaner,

which can be used to permanently delete file and windows registry entries from a computer, and

by his own admission also used VPNs and dark web browsers to search for files. This factor

weighs in favor of detention.


       B.      The Weight of the Evidence Against the Defendant

       As summarized above, the evidence against the defendant is overwhelming, including

irrefutable electronic and evidence of distribution and receipt observed by agents in real time

during the execution of the search warrant in the form of active bittorrent uploads and

downloads. The defendant further admitted searching for child pornography, and viewing child

pornography of children as young as babies. He also acknowledged using torrent sites and

downloading child pornography, conduct which in and of itself would constitute a violation of

Section 2252(a)(2) (Receipt of Child Pornography), which triggers the five year mandatory

minimum. Finally, any argument that the defendant did not know that he was distributing child

pornography through bit torrent sites at the same time as he knew he was receiving it is

undermined by his evident technological sophistication, his use of multiple bit torrent sites over a

period of years by his own admission, and the setup of the bit torrent sites used that a) make clear

in user agreements that that they access/share your files and b) clearly display uploads as well as

downloads. This factor weighs in favor of detention.




                                                  9
          Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 10 of 12



         C.       The History and Characteristics of the Defendant

         The defendant has no prior conviction known to the government. He also has clear

mental health issues and was found incompetent by this court on August 14, 2019. However, his

actions in this case demonstrate someone who has a deep level of technological expertise and can

utilize this to commit child pornography offenses. By his own admission, he had been

committing these offenses for a period of months prior to being caught, and evidence shows he

had amassed and concealed thousands and thousands of files of child pornography on multiple

devices, including those featuring children as young as infants and toddlers. Indeed, the ability

to determine the full extent of his criminal conduct has been limited by his technological

sophistication, including the use of encrypted devices, utilizing the dark web, and ruling

antiforensic programs such as C Cleaner.

         It is undeniable that Mr. Beler suffers from mental health conditions and is in need of

mental health treatment. However, as discussed below, his actions in committing this violent

offense (as well has his apparent actions during the brief time he was on release) demonstrate

that he cannot at present time be a part of the community and should remain in custody pending

treatment.1 This factor too weighs in favor of detention.

         D.       The Nature and Seriousness of the Danger to Any Person or the Community

         The evidence here establishes that the defendant represents a danger to the community –

particularly to young people. It bears repeating that distribution and receipt of child

pornography, through electronically-based, are violent crimes that that repeatedly victimize the


1
  As explained to defense counsel, Mr. Beler was removed from the transport list by JPATS when his case was
originally dismissed in October. However, the undersigned has been working hard with BOP to try to ensure that he
is able to regain his original place in line and his original estimated transportation date of early-mid December due
to the unique circumstances of this case. The undersigned hopes to have a final approval on this by the time of the
scheduled hearing on November 12, 2019.


                                                         10
        Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 11 of 12



children pictured and lead to more real children actually being abused and violated by creating,

incentivizing, and perpetuating the market for such victimization. This is particularly true here

where the defendant viewed uploaded and downloaded many child pornography files over a

period of months and possessed thousands and thousands of child pornography files.

       Moreover, the technological sophistication of the defendant in this case presents a further

acute danger that could not be sufficiently constrained or monitored if he were released. This

offense is electrically-based. As pretrial has said in numerous cases, even if they installed

electronic monitoring/restricting software on a released defendant’s devices, they could not

ensure compliance in these types of cases because of the ubiquity and accessibility of electronic

devices in the community. This is particularly true in Mr. Beler’s case. Mr. Beler has

demonstrated through his actions in the commission of this offense that he is capable of using

sophisticated means to avoid detection, including his use of bit torrents, his use of VPNs, his use

of encryption, his knowledge and use of undetectable browsers on the dark web, and his use of

antiforensic programs such as C Cleaner. He has also demonstrated that he has the means and

ability to recreate an advanced technological setup, as he did in his hotel room post-release.

Finally, though the forensics are still pending on devices recovered from his hotel room after his

November arrest, the statements of the hotel worker regarding what she saw on his screen at least

indicate that he may have returned to his illegal child pornography activities during the brief

period of time that he was released.

       This factor, too, weights in favor of detention.

       In sum, an analysis of the factors under 18 U.S.C. § 3142(g) demonstrates the defendant

cannot rebut the presumption that he shall remain detained, as there is no condition or combination

of conditions that will reasonably assure the safety of any other person and the community.



                                                 11
        Case 1:19-cr-00415-CKK Document 41 Filed 11/15/19 Page 12 of 12



                                          CONCLUSION

       For all of the reasons set forth above, and any other reasons set forth at any hearing on

this issue, a consideration of the evidence in this case and the applicable statutory factors

compels the conclusion that the defendant should be detained pending trial.

       WHEREFORE, the government respectfully requests that the court grant its motion for

detention of the defendant.


                                        Respectfully submitted,

                                        JESSIE K. LIU
                                        UNITED STATES ATTORNEY


                                           /s/
                                        NICHOLAS MIRANDA
                                        Assistant United States Attorney
                                        D.C. Bar 995769
                                        U.S. Attorney’s Office
                                        555 4th Street, N.W., Room 4-482
                                        Washington, D.C. 20530
                                        202-252-7011
                                        Nicholas.Miranda@usdoj.gov




                                                 12
